The Attorney             General of Texas
                                                          June   1,   1983
JIM MATTOX
Attorney General


                                       Honorable L. J. Lacina, Jr.               Opinion No.JM-35
Supreme   Court Building
                                       Washington County Attorney
P. 0. Box 12546
Auslin. TX. 78711-2546                 Courthouse                                Re:   Whether junior college
5121475-2501                           Brenham, Texas   77833                    district must provide funds to
Telex    9101674~1367                                                            operate the county appraisal
Telecopier     5121475.0266                                                      district pursuant to section
                                                                                 6.06 of the Tax Code
1607 Main St., Suite 1400
Dallas.   TX. 75201.4709               Dear Mr. Lacina:
2141742-6944
                                            You ask whether the Junior College District of Washington County
                                       (hereinafter Blinn College) is required by section 6.06 of the Tax
4624 Alberta      Ave.. Suite    160
El Paso, TX.      79905.2793           Code to contribute monies to operate the Washington County Appraisal
9151533.3464                           District. We conclude that it is obligated to pay for appraisal
                                       services performed after January 1, 1982, and to defray the costs
                                       incurred by the appraisal district incident to its becoming
   20 Dallas Ave.. Suite 202
Houston.     TX. 77002-6966
                                       operational on January 1, 1982, as required by law. We also conclude
7131650-0666                           that the county was obligated to perform appraisal services for the
                                       district and to receive compensation therefor in 1980 and 1981. In
                                       the event that the county contracted with the appraisal district as
806 Broadway.        Suite 312         permitted by law for appraisal services performed prior to 1982, the
Lubbock.  TX.      79401.3479
6061747-5236
                                       county was required to compensate the appraisal district for such
                                       services.

4309 N. Tenth, Suite B                      We first address whether Blinn College can be required to
McA,,en. TX. 76501-1665                contribute monies to defray costs incurred by the appraisal district
5121662-4547
                                       incident to its becoming operational on January 1, 1982, as required
                                       by law. Since January 1, 1982, an appraisal district established in
200 Main Plaza. Suite 400              each county pursuant to section 6.01 of the Tax Code has been required
San Antonio,  TX. 78205-2797           to appraise property in the district for purposes of ad valorem
5121225.4191                           taxation for each taxing unit imposing ad valorem taxes in the
                                       district. Acts 1979, 66th Leg., ch. 841, 83(a), at 2313. See Tex.
An Equal       Opporfunityi            Const. art. VIII, §18. The legislature further provided that:-
Affirmative      Action Employer
                                                 [bletween January 1, 1980, and January 1, 1982,
                                                 the appraisal district board of directors shall
                                                 prepare for the districts' operations pursuant to
                                                 the Property Tax Code. The board of directors
                                                 shall establish, equip, and staff the appraisal
                                                 office before January 1, 1982. In 1980, the board
                                                 of directors shall operate with funds distributed




                                                                        p. 149
Honorable L. J. Lacina, Jr. - Page 2   (JM-35)




         by the State Property Tax Board and in 1981 shall
         operate with the state funds and with the money
         paid to the district pursuant to Section 6.06,
         Property Tax Code. (Emphasis added).

Acts 1979, 66th Leg., ch. 841. §3(c)(4), at 2314.

     Section 6.06 of the Tax Code provides that each taxing unit
participating in the district is required to pay, in the allocation
set forth in the statute, a portion of the budget adopted by the
appraisal district board of directors. But see section 6.061 of the
Tax Code and its predecessor section 6.06(d), Tax Code (alternate
financing formula). Section 1.04(12) of the code defines "taxing
unit" as "a special district or authority (including a junior college
district. . .) . . .whether created by or pursuant to the constitution
or a local, special, or general law, that is authorized to impose and
is imposing ad valorem taxes on property." We have been informed that
the Blinn College board of trustees elects to have the county
assessor-collector assess and collect the district's taxes. _See Tax
Code 56.23; Educ. Code 9130.121. The board, however, adopts the
college budget and sets the tax rate accordingly. In light of this,
we conclude that the Blinn College District "imposes" a tax within the
meaning of section 1.04(12) of the code and was therefore required by
section 6.06 of the code to contribute monies for the operating
expenses of the appraisal district prior to January 1, 1982.

     The second issue is whether the Blinn College District can be
compelled to pay the appraisal district for any appraisal services
performed between January 1, 1980, and January 1, 1982, as opposed to
operating costs. It is clear that the code permits the county to
contract with the appraisal district to perform appraisal services for
the county. The legislature specifically empowered the appraisal
district to contract to perform appraisal services for any taxing unit
in its district prior to January 1, 1982.

          Before January 1, 1982, the appraisal district may
          contract as provided by the Interlocal Cooperation
          Act to perform appraisal services for any taxing
          unit within the district. A contract authorized
          by this subsection must provide that each
          contracting taxing unit pay the actual costs of
          the appraisal services performed for it. . . .
          (Emphasis added).

Acts 1979, 66th Leg., ch. 841, §3(c)(5), at 2314.

     Section 130.121 of the Education Code requires the county to
"assess and collect" for the junior college district. It is clear
that these provisions empowered the county to contract with the




                                  p. 150
Honorable L. J. Lacina, Jr. - Page 3    (JM-35)




appraisal district to perform the functions which the county was
authorized to perform, i.e., "assess and collect" for the junior
colleae district. The real issue is whether the county was also
requi;ed to appraise property for the junior college district between
January 1. 1980, and January 1, 1982, or, more specifically, whether
in 1981 and 1982 the county's duty to uassessu property for the
district also encompassed valuing it.

     Whatever the term uassess" may have meant prior to January 1,
1982, see Attorney General Opinion MW-4 (1979), it is clear that the
term does not presently encompass the activity of valuing property.
The Tax Code contemplates a three-step process: (1) appraisal of
property, see, e.g., 156.01-6.08, chs. 23, 24, 25, Tax Code; (2)
assessment, see 996.21-6.30, ch. 26; and (3) collection of taxes, see
ch. 31. AnT assessor" is "the officer or employee responsible for
assessing property taxes as provided by Chapter 26 of the code for a
taxing unit by whatever title he is designated." (Emphasis added).
Tax Code §1.04(14).

     The 1979 statute which enacted the Tax Code amended section
130.121 of the Education Code to provide that:

          [elach governing board shall be authorized to have
          the taxable property in its district assessed and/
          or its taxes collected, in whole or in part, by
          the   tax   assessors    and/or  tax    collectors,
          respectively, of     any   county,   city,   taxing
          district, or other governmental subdivision in
          which all or any part of the junior college
          district is located. . . . Tax assessors and tax
          collectors shall receive compensation in an amount
          agreed on between the appropriate parties, but not
          to exceed two percent of the ad valorem taxes
          assessed. (Emphasis added).

Acts 1979, 66th Leg., ch. 841, §4(k), at 2320. The effective date of
the amendment to the Education Code, however, was January 1, 1982. We
conclude that the legislature, by making the effective date of the
amendment January 1, 1982, intended that the law previously governing
the district remain in effect until that date. In other words, while
the Tax Code specifically empowered taxing units, including the
county, to contract with the appraisal district for appraisal services
during 1980 and 1981, the Education Code continued to repose in the
governing body of the district the authority to require the tax
assessor-collector of any political subdivision in the county so
designated by the district to "assess" the property in the district.
Because the pre-code definition of "assess" included valuing property,
we conclude that the Blinn College District could require the county
to value the property in the district. The county, then, was required




                                       p. 151
Honorable L. J. Lacina, Jr. - Page 4 (JM-35)




to appraise property for the Blinn College District in spite of the
fact that the appraisal district appraised property by contract for
the other taxing units in the county. The county was party to a
contract with the appraisal district; the junior college was not. We
conclude, therefore, that the Blinn College District could require the
county to provide appraisals of property for the district, and the
district would be obligated by statute to compensate the county. The
county, in turn, would receive the appraisals from the appraisal
district and compensate the appraisal district as provided in the Tax
Code.

     Finally, you ask whether the junior college district can be
compelled to pay for appraisal services performed by the appraisal
district after January 1, 1982. The answer is clearly "yes". While a
tax assessor-collector employed by another jurisdiction who assesses
and/or collects for the Blinn College District can be compensated for
such services, the services of appraising the property must be
performed by the Washington County Appraisal District pursuant to
article VIII, section ia, of the Texas Constitution and the provisions
of the Tax Code. Between January 1, 1980, and January 1, 1982, a
taxing unit receiving appraisal services performed by the appraisal
district was required to compensate the appraisal district for the
actual costs of the services. After January 1, 1982, a taxing unit
must compensate the appraisal district in conformity with the
allocation formula set forth in section 6.06 of the code unless an
alternate allocation formula is adopted pursuant to section 6.061 of
the code.

                            SUMMARY

            (1) The Junior College District of Washington
         County (&      Blinn College) is required to
         contribute monies     in   accordance with     the
         allocation formula set forth in section 6.06 of
         the Tax Code to defray costs incurred by the
         appraisal district incident to its becoming
         operational on January 1, 1982, as required by
         law.    (2) The Junior College District of
         Washington County was empowered by statute to
         compel the county to assess and collect its taxes
         for it and was obligated to compensate the county
         for such services in 1980 and 1981. The county
         was required to provide such services even though
         it, in turn, contracted for such services with the
         appraisal district.     (3) The Junior College
         District of Washington County is required to
         compensate the appraisal district for appraisal
         services performed by the appraisal district after
         January 1, 1982, as required by law in accordance




                               p. 152
.   .


        Honorable L. J. Lacina, Jr. - Page 5     (JM-35)




                 with section 6.06 of the Tax Code, unless an
                 alternative allocation formula is adopted pursuant
                 to sectio" 6.061.

                                               d;.&



                                                JIM     MATTOX
                                                Attorney General of Texas

        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General

        Prepared by Jim Moellinger
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        David Brooks
        RicksGilpin
        Jim Moellinger
        Nancy Sutton




                                           p. 153